Citation Nr: 1310151	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-44 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to a disability rating in excess of 30 percent for PTSD.  

The Board finds that remand is necessary to obtain any outstanding clinical treatment records relevant to the Veteran's service-connected disability.  A review of the Veteran's claims file shows a private medical examination by Dr. Jabbour in September 2009.  The report noted the treatment plan included medication.  Clinical records from this physician are not of record.  While the Veteran reported to the VA examiner in January 2010 that he has not sought psychotherapy in the past year, it was suggested that he is on medication for his condition.  However, records from the medical professional prescribing those medications and monitoring the Veteran are not of record.  Thus, on remand, the Veteran should be asked to identify all VA and private treatment received in relation to his PTSD.  38 C.F.R. § 3.159(c)(1) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In addition, the last examination regarding the Veteran's service-connected PTSD was in January 2010, over 3 years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App.  517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, 
and approximate dates of treatment of all VA and private health care providers, including Dr. Jabbour, who have treated him or prescribed medication for his PTSD.  After securing any necessary releases, the RO/AMC should request any records identified, to include the clinical records from Dr. Jabbour.  If any requested records are unavailable, then the file should be annotated as such 
and the Veteran should be so notified.

2.  Schedule the Veteran for another VA mental health examination to determine the current severity of the Veteran's PTSD.  The claims file should be reviewed in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score concerning the Veteran's PTSD.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


